Case 3:18-cv-02164-GCS Document 44 Filed 07/29/20 Page 1 of 3 Page ID #216




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

   LEONARD HADLEY, #A76279,                           )
                                                      )
                           Plaintiff,                 )
                                                      )
   v.                                                 )    Case No. 3:18-cv-02164-SMY
                                                      )
   DENNIS LARSON, DEBORAH HALE, and                   )
   MELODY MURRY,                                      )
                                                      )
                           Defendants.


        DEFENDANTS’ MOTION FOR LEAVE TO FILE ANSWER OUT OF TIME

        COME NOW Defendants, Dennis Larson, M.D., Deborah Hale, and Melody Murry, by

and through their attorneys, Sandberg Phoenix & von Gontard P.C., state the following for their

Motion for Leave to File Answer Out of Time:

        1.     Plaintiff filed the original Complaint in the above-captioned action on December

12, 2018, in the United States District Court for the Southern District of Illinois. Doc. 1.

        2.     On September 30, 2019, this Court completed a Merits Review and issued a

Memorandum and Order dismissing claims against several defendants and finding the claims

should proceed against Defendants Larson, Murry, and Hale as Count 3. See generally, Doc. 25.

        3.     Defendant Larson executed and submitted a Waiver of Service of Summons (Doc.

26), filed on October 25, 2019. An Answer was due on his behalf on or before December 2, 2019,

but was not timely filed due to an inadvertent oversight discussed in more detail in Defendants’

Motion to Set Aside Default.

        4.     Defendant Murry executed and submitted a Waiver of Service of Summons (Doc.

26), filed on October 25, 2019. An Answer was due on her behalf on or before December 2, 2019,




                                                 1
Case 3:18-cv-02164-GCS Document 44 Filed 07/29/20 Page 2 of 3 Page ID #217




but was not timely filed due to an inadvertent oversight discussed in more detail in Defendants’

Motion to Set Aside Default.

        5.      On or before November 27, 2019, Defendant Hale was served with summons. An

Answer was due on or before December 13, 2019, but was not timely filed due to an inadvertent

oversight discussed in more detail in Defendants’ Motion to Set Aside Default.

        6.      Defendants Larson, Hale, and Murry now respectfully request leave to file

respective Answers out of time. A proposed Answer for each Defendant is attached hereto as

Exhibits 1 (Larson), 2 (Hale), and 3 (Murry).

        7.      No party will be prejudiced by the late filing of Defendants’ respective Answers.

These Defendants are the only remaining defendants in this case, and no discovery has been

completed and no trial date has been assigned. Defendants maintain there are meritorious defenses

to Plaintiff’s allegations.

        8.      For these reasons, in the interests of justice and of litigating the substance of the

pending claim, Defendants Larson, Hale, and Murry respectfully request the Court grant their

Motion for Leave and deem the attached Answers to Plaintiff’s allegations filed instanter as of this

date.

        WHEREFORE, for the reasons stated above, Defendants Larson, Hale, and Murry

respectfully request the Court grant their Motion for Leave to File Answer Out of Time, to deem

the attached Answers to Plaintiff’s Complaint filed instanter as of this date, and for any other

relief deemed proper under the circumstances.




                                                  2
Case 3:18-cv-02164-GCS Document 44 Filed 07/29/20 Page 3 of 3 Page ID #218




                                             SANDBERG PHOENIX & von GONTARD P.C.


                                      By:           /s/ Kevin K. Peek
                                             Rodney M. Sharp, #6191776
                                             Kevin K. Peek, #6328823
                                             600 Washington Avenue - 15th Floor
                                             St. Louis, MO 63101-1313
                                             314-231-3332
                                             314-241-7604 (Fax)
                                             rsharp@sandbergphoenix.com
                                             kpeek@sandbergphoenix.com

                                             Attorneys for Defendants



                                     Certificate of Service

        I hereby certify that on the 29th day of July 2020, the foregoing was filed electronically
with the Clerk of the Court and mailed by United States Postal Service to the following non-
participant in Electronic Case Filing:

LEGAL MAIL
Leonard Hadley, #A76279
Big Muddy River Correctional Center
251 N. Illinois Highway 37
P.O. Box 900
Ina, IL 62846


                                                    /s/ Kevin K. Peek




                                                3
